Luke, J.
A father who, within this State, wilfully and voluntarily abandons his child before it is born, and persists in the abandonment after-wards, leaving it in a dependant condition, is guilty of a misdemeanor under section 116 of the Penal Code of 1910, but a father is not guilty under that section unless the child has been born. Accordingly, no offense was set out in an indictment charging the defendant with abandoning his minor child “not yet born;” and the court erred in overruling the demurrer thereto. Bull v. State, 80 Ga. 704 (6 S. E. 178); Boyd v. State, 18 Ga. App. 623 (89 S. E. 1091).

Judgment reversed.


Wade, O. J., and George, J., concur.

Indictment for .abandonment of child; from Bartow superior court—Judge Tarver. January 10, 1917.
M. B. Eubanks, for plaintiff in error.
J. M. Lang, solicitor-general, contra.